EXHIBIT 10.3
 
[comerica.gif]
 
 
GUARANTY
 



The undersigned, for value received, unconditionally and absolutely guarantee(s)
to Comerica Bank (“Bank”), and to the Bank’s successors and assigns, payment
when due, whether by stated maturity, demand, acceleration or otherwise, of all
existing and future Indebtedness (as hereinafter defined) to the Bank of Adept
Technology, Inc., a Delaware corporation, or any successor in interest,
including, without limit, any debtor-in-possession or trustee in bankruptcy
which succeeds to the interest of this party or person (jointly and severally
the “Borrower”).  “Indebtedness” shall mean any and all indebtedness,
obligations or liabilities of the Borrower to the Bank, howsoever arising,
evidenced or incurred, whether absolute or contingent, direct or indirect,
voluntary or involuntary, liquidated or unliquidated, joint or several, and
whether or not known to the undersigned at the time of this Guaranty or at the
time any future indebtedness is incurred, and whether originally payable to the
Bank or to a third party and subsequently acquired by the Bank, including,
without limitation, (a) any and all direct indebtedness of the Borrower to the
Bank, including indebtedness evidenced by any and all promissory notes; (b) any
and all obligations or liabilities of the Borrower to the Bank arising under any
guaranty where the Borrower has guaranteed the payment of indebtedness owing to
the Bank from a third party; (c) any and all obligations or liabilities of the
Borrower to the Bank arising from applications or agreements for the issuance of
letters of credit; (d) late charges, loan fees or charges and overdraft
indebtedness; (e) any agreement to indemnify the Bank for environmental
liability or to clean up hazardous waste; (f) any and all indebtedness,
obligations or liabilities for which the Borrower would otherwise be liable to
the Bank were it not for the invalidity, irregularity or unenforceability of
them by reason of any bankruptcy, insolvency or other law or order of any kind,
or for any other reason, including, without limit, liability for interest and
attorneys’ fees on, or in connection with, any of the Indebtedness from and
after the filing by or against the Borrower of a bankruptcy petition, whether an
involuntary or voluntary bankruptcy case, including, without limitation, all
attorneys’ fees and costs incurred in connection with motions for relief from
stay, cash collateral motions, nondischargeability motions, preference liability
motions, fraudulent conveyance liability motions, fraudulent transfer liability
motions and all other motions brought by Borrower, the undersigned, Bank or
third parties in any way relating to Bank’s rights with respect to such
Borrower, the undersigned, or third party and/or affecting any collateral
securing any obligation owed to Bank by Borrower, the undersigned, or any third
party, probate proceedings, on appeal or otherwise; (g) any and all amendments,
modifications, renewals and/or extensions of any of the above, including,
without limit, amendments, modifications, renewals and/or extensions which are
evidenced by new or additional instruments, documents or agreements; and (h) all
costs of collecting Indebtedness, including, without limit, attorneys’ fees and
costs. Any reference in this Guaranty to attorneys’ fees shall be deemed a
reference to reasonable fees, charges, costs and expenses of counsel and
paralegals, whether inside or outside counsel is used, and whether or not a suit
or action is instituted, and to court costs if a suit or action is instituted,
and whether attorneys’ fees or court costs are incurred at the trial court
level, on appeal, in a bankruptcy, administrative or probate proceeding or
otherwise.  All costs and expenses shall be payable immediately by the
undersigned when incurred by the Bank, without demand, and until paid shall bear
interest at the highest per annum rate applicable to any of the Indebtedness,
but not in excess of the maximum rate permitted by law. Notwithstanding anything
to the contrary in this Guaranty, the term “Indebtedness” shall not include any
Excluded Swap Obligation (as hereinafter defined).  “Excluded Swap Obligation”
shall mean any obligation of Borrower to Bank with respect to a “swap,” as
defined in Section 1a(47) of the Commodity Exchange Act (“CEA”), if and to the
extent that the undersigned’s guaranteeing of such swap obligation, or the
undersigned’s granting of a security interest or lien to secure such swap
obligation, is or becomes illegal under the CEA, or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), by virtue of the undersigned’s failure
for any reason to constitute an “eligible contract participant,” as defined in
Section 1a(18) of the CEA and the regulations thereunder, at the time such
guarantee or such security interest grant becomes effective with respect to such
swap obligation.  If any such swap obligation arises under a master agreement
governing more than one swap, the foregoing exclusion shall apply only to those
swap obligations that are attributable to swaps in respect of which the
undersigned’s guaranteeing of, or the undersigned’s granting of a security
interest or lien to secure, such swaps is or becomes illegal.
 
 
 

--------------------------------------------------------------------------------

 
1.  
LIMITATION:  The total obligation of the undersigned under this Guaranty is
UNLIMITED unless specifically limited in the Additional Provisions of this
Guaranty, and this obligation (whether unlimited or limited to the extent
specified in the Additional Provisions) shall include, IN ADDITION TO any
limited amount of principal guaranteed, all interest on all Indebtedness, and
all costs and expenses of any kind incurred by the Bank in collection efforts
against the Borrower and/or the undersigned or otherwise incurred by the Bank in
any way relating to the Indebtedness or this Guaranty, including without limit
attorneys’ fees.  Although the intent of the undersigned and the Bank is that
California law shall apply to this Guaranty, regardless of whether California
law applies, the undersigned further agree(s) as follows: With respect to the
limitation, if any, stated in the Additional Provisions below on the amount of
principal guaranteed under this Guaranty, the undersigned agree(s) that (a) this
limitation shall not be a limitation on the amount of Borrower’s Indebtedness to
the Bank; (b) any payments by the undersigned shall not reduce the maximum
liability of the undersigned under this Guaranty unless written notice to that
effect is actually received by the Bank at, or prior to, the time of the
payment; and (c) the liability of the undersigned to the Bank shall at all times
be deemed to be the aggregate liability of the undersigned under this Guaranty
and any other guaranties previously or subsequently given to the Bank by the
undersigned and not expressly revoked, modified or invalidated in writing. Any
reference in the Additional Provisions or elsewhere (a) to this Guaranty being
secured by certain collateral shall NOT be deemed to limit the total obligation
of the undersigned under this Guaranty or (b) to this Guaranty being limited in
any respect shall NOT be deemed to limit the total obligation of the undersigned
under any prior or subsequent guaranty given by the undersigned to the Bank.

 
2.  
NATURE OF GUARANTY:  This is a continuing Guaranty of payment and not of
collection and remains effective whether the Indebtedness is from time to time
reduced and later increased or entirely extinguished and later reincurred.  This
Guaranty shall remain effective with respect to successive transactions which
shall either continue the Indebtedness, increase or decrease it, or from time to
time create new Indebtedness after all or any prior Indebtedness has been
satisfied, until this Guaranty is terminated in the manner and to the extent
provided herein.

 
The undersigned acknowledge(s) and agree(s) that the liabilities created by this
Guaranty are direct and are not conditioned upon pursuit by the Bank of any
remedy the Bank may have against the Borrower or any person or any security.  No
invalidity, irregularity or unenforceability of any part or all of the
Indebtedness or any documents evidencing the same, by reason of any bankruptcy,
insolvency or other law or order of any kind or for any reason, and no defense
or setoff available at any time to the Borrower, shall impair, affect or be a
defense or setoff to the obligations of the undersigned under this Guaranty.
 
The undersigned deliver(s) this Guaranty based solely on the undersigned’s
independent investigation of (or decision not to investigate) the financial
condition of Borrower and is (are) not relying on any information furnished by
the Bank. The undersigned assume(s) full responsibility for obtaining any
further information concerning the Borrower’s financial condition, the status of
the Indebtedness or any other matter which the undersigned may deem necessary or
appropriate now or later.  The undersigned waive(s) any duty on the part of the
Bank, and agree(s) that it is not relying upon nor expecting the Bank to
disclose to the undersigned any fact now or later known by the Bank, whether
relating to the operations or condition of the Borrower, the existence,
liabilities or financial condition of any co-guarantor of the Indebtedness, the
occurrence of any default with respect to the Indebtedness, or otherwise,
notwithstanding any effect these facts may have upon the undersigned’s risk
under this Guaranty or the undersigned’s rights against the Borrower. The
undersigned knowingly accept(s) the full range of risk encompassed in this
Guaranty, which risk includes, without limit, the possibility that Borrower may
incur Indebtedness to the Bank after the financial condition of the Borrower, or
the Borrower’s ability to pay debts as they mature, has deteriorated. The
undersigned represent(s) and warrant(s) that: (a) the Bank has made no
representation to the undersigned as to the creditworthiness of the Borrower;
and (b) the undersigned has (have) established adequate means of obtaining from
the Borrower on a continuing basis financial and other information pertaining to
the Borrower’s financial condition. The undersigned agree(s) to keep adequately
informed of any facts, events or circumstances which might in any way affect the
risks of the undersigned under this Guaranty.
 
 
2

--------------------------------------------------------------------------------

 
3.  
APPLICATION OF PAYMENTS:  The undersigned authorize(s) the Bank, either before
or after termination of this Guaranty, without notice to or demand on the
undersigned and without affecting the undersigned’s liability under this
Guaranty, from time to time to: (a) apply any security and direct the order or
manner of sale of it  , including, without limit, a nonjudicial sale permitted
by the terms of the controlling security agreement, mortgage or deed of trust,
as the Bank in its discretion may determine; (b) release or substitute any one
or more of the endorsers or any other guarantors of the Indebtedness; and (c)
apply payments received by the Bank from the Borrower to any indebtedness of the
Borrower to the Bank, in such order as the Bank shall determine in its sole
discretion, whether or not this indebtedness is covered by this Guaranty, and
the undersigned waive(s) any provision of law regarding application of payments
which specifies otherwise.  The undersigned agree(s) to provide to the Bank
copies of the undersigned’s financial statements upon request.

 
4.  
SECURITY/SUBORDINATION:  The undersigned pledge(s), assign(s) and grant(s) to
the Bank a security interest in and lien upon and the right of setoff as to any
and all property of the undersigned now or later in the possession of the Bank.
The undersigned further assign(s) to the Bank as collateral for the obligations
of the undersigned under this Guaranty all claims of any nature that the
undersigned now or later has (have) against the Borrower (other than any claim
under a deed of trust or mortgage covering real property) with full right on the
part of the Bank, in its own name or in the name of the undersigned, to collect
and enforce these claims.  The undersigned subordinate(s) any claim of any
nature that the undersigned now or later has (have) against the Borrower to and
in favor of all Indebtedness and agree(s) not to accept payment or satisfaction
of any claim that the undersigned now or later may have against the Borrower
without the prior written consent of the Bank. Should any payment, distribution,
security, or proceeds, be received by the undersigned upon or with respect to
any claim that the undersigned  now or may later have against the Borrower, the
undersigned shall immediately deliver the same to the Bank in the form received
(except for endorsement or assignment by the undersigned where required by the
Bank) for application on the Indebtedness, whether matured or unmatured, and
until delivered the same shall be held in trust by the undersigned as the
property of the Bank. The undersigned agree(s) that no security now or later
held by the Bank for the payment of any Indebtedness, whether from the Borrower,
any guarantor, or otherwise, and whether in the nature of a security interest,
pledge, lien, assignment, setoff, suretyship, guaranty, indemnity, insurance or
otherwise, shall affect in any manner the unconditional obligation of the
undersigned under this Guaranty, and the Bank, in its sole discretion, without
notice to the undersigned, may release, exchange, enforce and otherwise deal
with any security without affecting in any manner the unconditional obligation
of the undersigned under this Guaranty.  The undersigned acknowledge(s) and
agree(s) that the Bank has no obligation to acquire or perfect any lien on or
security interest in any asset(s), whether real or personal, to secure payment
of the Indebtedness, and the undersigned is (are) not relying upon any asset(s)
in which the Bank has or may have a lien or security interest for payment of the
Indebtedness.

 
5.  
OTHER GUARANTORS:  If any Indebtedness is guaranteed by two or more guarantors,
the obligation of the undersigned shall be several and also joint, each with all
and also each with any one or more of the others, and may be enforced at the
option of the Bank against each severally, any two or more jointly, or some
severally and some jointly.  The Bank, in its sole discretion, may release any
one or more of the guarantors for any consideration which it deems adequate, and
may fail or elect not to prove a claim against the estate of any bankrupt,
insolvent, incompetent or deceased guarantor; and after that, without notice to
any guarantor, the Bank may extend or renew any or all Indebtedness and may
permit the Borrower to incur additional Indebtedness, without affecting in any
manner the unconditional obligation of the remaining guarantor(s).  The
undersigned acknowledge(s) that the effectiveness of this Guaranty is not
conditioned on any or all of the indebtedness being guaranteed by anyone else.
This action by the Bank shall not, however, be deemed to affect any right to
contribution which may exist among the guarantors.

 
 
3

--------------------------------------------------------------------------------

 
6.  
TERMINATION:  Any of the undersigned may terminate their obligation under this
Guaranty as to future Indebtedness (except as provided below) by (and only by)
delivering written notice of termination to an officer of the Bank and receiving
from an officer of the Bank written acknowledgment of delivery; provided,
however, the termination shall not be effective until the opening of business on
the fifth (5th) day (“effective date”) following written acknowledgment of
delivery.  Any termination shall not affect in any way the unconditional
obligations of the remaining guarantor(s), whether or not the termination is
known to the remaining guarantor(s).  Any termination shall not affect in any
way the unconditional obligations of the terminating guarantor(s) as to any
Indebtedness existing at the effective date of termination or any Indebtedness
created after that pursuant to any commitment or agreement of the Bank or
pursuant to any Borrower loan with the Bank existing at the effective date of
termination (whether advances or readvances by the Bank after the effective date
of termination are optional or obligatory), or any modifications, extensions or
renewals of any of this Indebtedness, whether in whole or in part, and as to all
of this Indebtedness and modifications, extensions or renewals of it, this
Guaranty shall continue effective until the same shall have been fully
paid.  The Bank has no duty to give notice of termination by any guarantor(s) to
any remaining guarantor(s).  The undersigned shall indemnify the Bank against
all claims, damages, costs and expenses, including, without limit, attorney
fees, incurred by the Bank in connection with any suit, claim or action against
the Bank arising out of any modification or termination of a Borrower loan or
any refusal by the Bank to extend additional credit in connection with the
termination of this Guaranty.

 
7.  
REINSTATEMENT:  Notwithstanding any prior revocation, termination, surrender or
discharge of this Guaranty (or of any lien, pledge or security interest securing
this Guaranty) in whole or in part, the effectiveness of this Guaranty, and of
all liens, pledges and security interests securing this Guaranty, shall
automatically continue or be reinstated, as the case may be, in the event that
(a)  any payment received or credit given by the Bank in respect of the
Indebtedness is returned, disgorged or rescinded as a preference, impermissible
setoff, fraudulent conveyance, diversion of trust funds or otherwise under any
applicable state or federal law, including, without limitation, laws pertaining
to bankruptcy or insolvency, in which case this Guaranty, and all liens, pledges
and security interests securing this Guaranty, shall be enforceable against the
undersigned as if the returned, disgorged or rescinded payment or credit had not
been received or given by the Bank, and whether or not the Bank relied upon this
payment or credit or changed its position as a consequence of it; or (b) any
liabilities imposed, or sought to be imposed, against the Bank relating to the
environmental condition of, or the presence of hazardous or toxic substances on,
in or about, any property given as collateral to the Bank by the Borrower,
whether this condition is known or unknown, now exists or subsequently arises
(excluding only conditions which arise after any acquisition by the Bank of any
such property, by foreclosure, in lieu of foreclosure or otherwise, to the
extent due to the wrongful act or omission of the Bank), in which case, this
Guaranty, and all liens, pledges and security interests securing this Guaranty,
shall be enforced against the undersigned to the extent of all liability, cost
and expenses, including, without limitation, reasonable attorneys’ fees and
costs) incurred by the Bank as the direct or indirect result of any
environmental condition or hazardous or toxic substances.  In the event of
continuation or reinstatement of this Guaranty and the liens, pledges and
security interests securing it, the undersigned agree(s) upon demand by the
Bank, to execute and deliver to the Bank those documents which the Bank
determines are appropriate to further evidence (in the public records or
otherwise) this continuation or reinstatement, although the failure of the
undersigned to do so shall not affect in any way the reinstatement or
continuation.  If the undersigned do(es) not execute and deliver to the Bank
upon demand such documents, the Bank and each Bank officer is irrevocably
appointed (which appointment is coupled with an interest) the true and lawful
attorney of the undersigned (with full power of substitution) to execute and
deliver such documents in the name and on behalf of the undersigned.

 
For purposes of this Guaranty, “Environmental Condition” includes, without
limitation, conditions existing with respect to the surface or ground water,
drinking water supply, land surface or subsurface and the air; and “hazardous or
toxic substances” shall include any and all substances now or subsequently
determined by any federal, state or local authority to be hazardous or toxic, or
otherwise regulated by any of these authorities.
 
 
4

--------------------------------------------------------------------------------

 
8.  
WAIVERS: The undersigned waive(s) any right to require the Bank to: (a) proceed
against any person, including, without limit, the Borrower; (b) proceed against
or exhaust any security held from the Borrower or any other person; (c) pursue
any other remedy in the Bank’s power; (d) make any presentments or demands for
performance, or give any notice of nonperformance, protest, notice of protest,
notice of default, demand, notice of intent to accelerate or demand payment of
any Indebtedness, dishonor or notice of dishonor, in connection with all or any
part of the Indebtedness or any obligations or evidences of Indebtedness held by
the Bank as security, in connection with any other obligations or evidences of
indebtedness which constitute in whole or in part Indebtedness, or in connection
with the creation of new or additional Indebtedness; (e) give any notice of
acceptance of this Guaranty and presentment; or (f) give any and all other
notices to which the undersigned might otherwise be entitled.  The undersigned
further (i) waives diligence in collecting any Indebtedness by the Bank and (ii)
agree(s) that the Bank may, once or any number of times, modify the terms of any
Indebtedness, compromise, extend, increase, accelerate, renew or forbear to
enforce payment of any or all Indebtedness, or permit the Borrower to incur
additional Indebtedness, all without notice to the undersigned and without
affecting in any manner the unconditional obligation of the undersigned under
this Guaranty.

 
The undersigned waive(s) any defense based upon or arising by reason of (a) any
disability or other defense of the Borrower or any other person; (b) the
cessation or limitation from any cause whatsoever, other than final and
irrevocable payment in full, of the Indebtedness; (c) any lack of authority of
any officer, director, partner, agent or any other person acting or purporting
to act on behalf of the Borrower which is a corporation, partnership or other
type of entity, or any defect in the formation of the Borrower; (d) the
application by the Borrower of the proceeds of any Indebtedness for purposes
other than the purposes represented by the Borrower to the Bank or intended or
understood by the Bank or the undersigned; (e) any act or omission by the Bank
which directly or indirectly results in or aids the discharge of the Borrower or
any Indebtedness by operation of law or otherwise; or (f) any modification of
the Indebtedness, in any form whatsoever including without limit any
modification made after effective termination, and including without limit, the
renewal, extension, acceleration or other change in time for payment of the
Indebtedness, or other change in the terms of any Indebtedness, including
without limit increase or decrease of the interest rate.  The undersigned
understands that, absent this waiver, Bank’s election of remedies, including but
not limited to its decision to proceed to nonjudicial foreclosure on any real
property securing the Indebtedness, could preclude Bank from obtaining a
deficiency judgment against Borrower and the undersigned pursuant to California
Code of Civil Procedure sections 580a, 580b, 580d or 726 and could also destroy
any subrogation rights which the undersigned has against Borrower.  The
undersigned further understands that, absent this waiver, California law,
including without limitation, California Code of Civil Procedure sections 580a,
580b, 580d or 726, could afford the undersigned one or more affirmative defenses
to any action maintained by Bank against the undersigned on this Guaranty.
 
The undersigned waives any and all rights and provisions of California Code of
Civil Procedure sections 580a, 580b, 580d and 726, including, but not limited to
any provision thereof that: (i) may limit the time period for Bank to commence a
lawsuit against Borrower or the undersigned to collect any Indebtedness owing by
Borrower or the undersigned to Bank; (ii) may entitle Borrower or the
undersigned to a judicial or nonjudicial determination of any deficiency owed by
Borrower or the undersigned to Bank, or to otherwise limit Bank’s right to
collect a deficiency based on the fair market value of such real property
security; (iii) may limit Bank’s right to collect a deficiency judgment after a
sale of any real property securing the Indebtedness; (iv) may require Bank to
take only one action to collect the Indebtedness or that may otherwise limit the
remedies available to Bank to collect the Indebtedness.
 
The undersigned waives all rights and defenses arising out of an election of
remedies by Bank even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
the  undersigned’s rights of subrogation and reimbursement against Borrower by
the operation of Section 580d of the Code of Civil Procedure or otherwise.
 
 
5

--------------------------------------------------------------------------------

 
The undersigned unconditionally and irrevocably waive(s) each and every defense
and setoff of any nature which, under principles of guaranty or otherwise, would
operate to impair or diminish in any way the obligation of the undersigned under
this Guaranty, and acknowledge(s) that each such waiver is by this reference
incorporated into each security agreement, collateral assignment, pledge and/or
other document from the undersigned now or later securing this Guaranty and/or
the Indebtedness, and acknowledge(s) that as of the date of this Guaranty no
such defense or setoff exists. The undersigned acknowledge(s) that the
effectiveness of this Guaranty is subject to no conditions of any kind.
 
Without limiting the generality of any other waiver or other provision set forth
in this Guaranty, each of the undersigned waives all rights and defenses that
any such undersigned may have because the Indebtedness is secured by real
property.  This means, among other things:
 
 
(1)
Bank may collect from any of the undersigned without first foreclosing on any
real or personal property collateral pledged by any Borrower to secure the
Indebtedness.

 
 
(2)
If Bank forecloses on any real property collateral pledged by any Borrower to
secure the Indebtedness:

 
 
(a)
the amount of the Indebtedness may be reduced only by the price for which that
collateral is sold at the foreclosure sale, even if the collateral is worth more
than the sale price.

 
 
(b)
Bank may collect from any of the undersigned even if Bank, by foreclosing on the
real property pledged as collateral, has destroyed any right that the
undersigned may have to collect from Borrower.

 
This is an unconditional and irrevocable waiver of any rights and defenses each
of the Guarantor may have because the Indebtedness is secured by real
property.  These rights and defenses include, but are not   limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure.
 
WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET FORTH
IN THIS GUARANTY, EACH OF THE UNDERSIGNED HEREBY WAIVES, TO THE MAXIMUM EXTENT
SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS, DEFENSES TO PAYMENT OR
PERFORMANCE, OR ANY RIGHT TO PARTIAL OR COMPLETE EXONERATION ARISING DIRECTLY OR
INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE SECTIONS 2799, 2808,
2809, 2810, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848, 2849,
AND 2850.
 
The undersigned acknowledge(s) and agree(s) that this is a knowing and informed
waiver of the undersigned’s rights as discussed above and that Bank is relying
on this waiver in extending credit to Borrower.
 
The undersigned warrant(s) and agree(s) that each of the waivers set forth above
are made with the undersigned’s full knowledge of their significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law If any of these waivers are determined to
be contrary to any applicable law or public policy, these waivers shall be
effective only to the extent permitted by law.
 
9.  
WAIVER OF SUBROGATION: Until the Indebtedness is irrevocably paid and discharged
in full, the undersigned waive(s) any and all rights to be subrogated to the
position of the Bank or to have the benefit of any lien, security interest or
other guaranty now or later held by the Bank for the Indebtedness or to enforce
any remedy which the Bank now or later has against the Borrower or any other
person.  Until the Indebtedness is irrevocably paid and discharged in full, the
undersigned shall have no right of reimbursement, indemnity, contribution or
other right of recourse to or with respect to the Borrower or any other
person.  The undersigned agree(s) to indemnify and hold harmless the Bank from
and against any and all claims, actions, damages, costs and expenses, including
without limit reasonable attorneys’ fees, incurred by the Bank in connection
with the undersigned’s exercise of any right of subrogation, contribution,
indemnification or recourse with respect to this Guaranty. The Bank has no duty
to enforce or protect any rights which the undersigned may have against the
Borrower or any other person and the undersigned assume(s) full responsibility
for enforcing and protecting these rights.

 
 
6

--------------------------------------------------------------------------------

 
Notwithstanding any provision of the preceding paragraph or anything else in
this Guaranty to the contrary, if any of the undersigned is or becomes an
“insider” or “affiliate” (as defined in Section 101 of the Federal Bankruptcy
Code, as it may be amended) with respect to the Borrower, then that undersigned
irrevocably and absolutely waives any and all rights of subrogation,
contribution, indemnification, recourse, reimbursement and any similar rights
against the Borrower (or any other guarantor) with respect to this Guaranty,
whether such rights arise under an express or implied contract or by operation
of law. It is the intention of the parties that the undersigned shall not be (or
be deemed to be) a “creditor” (as defined in Section 101 of the Federal
Bankruptcy Code, as it may be amended) of the Borrower (or any other guarantor)
by reason of the existence of this Guaranty in the event that the Borrower
becomes a debtor in any proceeding under the Federal Bankruptcy Code. This
waiver is given to induce the Bank to enter into certain written contracts with
the Borrower included in the Indebtedness. The undersigned warrant(s) and
agree(s) that none of Bank’s rights, remedies or interests shall be directly or
indirectly impaired because of any of the undersigned’s status as an “insider”
or “affiliate” of the Borrower, and undersigned shall take any action, and shall
execute any document, which the Bank may request in order to effectuate this
warranty to the Bank.
 
10.  
SALE/ASSIGNMENT:  The undersigned acknowledge(s) that the Bank has the right to
sell, assign, transfer, negotiate, or grant participations in all or any part of
the Indebtedness and any related obligations, including, without limit, this
Guaranty.  In connection with that right, the Bank may disclose any documents
and information which the Bank now has or later acquires relating to the
undersigned, this Guaranty or the Borrower in connection with such sale,
assignment, transfer, negotiation, or grant, whether furnished by the Borrower,
the undersigned or otherwise. The undersigned further agree(s) that the Bank may
disclose these documents and information to the Borrower. The undersigned
agree(s) that the Bank may provide information relating to this Guaranty or
relating to the undersigned to the Bank’s parent, affiliates, subsidiaries and
service providers.

 
11.  
GENERAL:  This Guaranty constitutes the entire agreement of the undersigned and
the Bank with respect to the subject matter of this Guaranty.  No waiver,
consent, modification or change of the terms of the Guaranty shall bind any of
the undersigned or the Bank unless in writing and signed by the waiving party or
an authorized officer of the waiving party, and then this waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.  This Guaranty shall inure to the benefit of the
Bank and its successors and assigns and shall be binding on the undersigned and
the undersigned’s heirs, legal representatives, successors and assigns
including, without limit, any debtor in possession or trustee in bankruptcy for
any of the undersigned.  The undersigned has (have) knowingly and voluntarily
entered into this Guaranty in good faith for the purpose of inducing the Bank to
extend credit or make other financial accommodations to the Borrower, and the
undersigned acknowledge(s) that the terms of this Guaranty are reasonable.  If
any provision of this Guaranty is unenforceable in whole or in part for any
reason, the remaining provisions shall continue to be effective.  THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

 
12.  
HEADINGS:  Headings in this Guaranty are included for the convenience of
reference only and shall not constitute a part of this Guaranty for any purpose.

 
 
7

--------------------------------------------------------------------------------

 
13.  
ADDITIONAL PROVISIONS:  This Guaranty is secured by, inter alia, that certain
Security Agreement dated as of the date hereof, made by the undersigned for the
benefit of Bank, and all amendments, modifications, or replacements thereto.

 
14. 
JURY TRIAL WAIVER:  THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS GUARANTY,
ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT
MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTY OR THE INDEBTEDNESS.

 


[Remainder of Page Intentionally Left Blank]


 
8

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have signed this Guaranty on June 9, 2014.
 



WITNESS: GUARANTORS:    
 
 
________________________________
 
Print Name _______________________
ADEPT INMOTX, INC.
 
 
By: _______________________
 
Title: ______________________




 
ADEPT TECHNOLOGY HOLDINGS, INC.
 
 
By: _______________________
 
Title: ______________________
     
ADEPT MOBILEROBOTS LLC
 
 
By: _______________________
 
Title: ______________________
 
 
ADEPT TECHNOLOGY INTERNATIONAL, LTD.
 
 
By: _______________________
 
Title: ______________________
 
 
 
 
 
 
GUARANTOR’S ADDRESS
 
5960 Inglewood Drive
Pleasanton, CA 94588





 